Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2008 The following N-CSR relates only to the series of the Registrant listed below, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus 130/30 Growth Fund Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus 130/30 Growth Fund ANNUAL REPORT October 31, 2008 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Securities Sold Short 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Cash Flows 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus 130/30 Growth Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus 130/30 Growth Fund, covering the 12-month period from November 1, 2007, through October 31, 2008. These are difficult times for equity investors. A credit crunch that began in early 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort. Meanwhile, the U.S. economic slowdown has gathered momentum,depressing investor sentiment, consumer confidence and business investment.These factors undermined returns in most stock market sectors, particularly financial companies and businesses that tend to be more sensitive to economic trends. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation November 17, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2007, through October 31, 2008, as provided by Warren Chiang, CFA; Prabhu Palani, CFA; and C. Wesley Boggs, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2008, Dreyfus 130/30 Growth Funds Class A shares produced a total return of 40.98%, Class C shares returned 41.46%, Class I shares returned 40.82% and Class T shares returned 41.14% . 1 In comparison, the funds benchmark, the Russell 1000 Growth Index, produced a total return of 36.95% for the same period. 2 Stocks declined sharply during the reporting period due to a U.S. economic slowdown and an intensifying global financial crisis.The fund produced returns that were lower than its benchmark, primarily due to a market environment in which neither the valuation nor the earnings revisions factors considered by our quantitative models were predictive of individual stocks performance. The Funds Investment Approach The fund seeks capital appreciation.The fund normally invests at least 80% of its net assets in equity securities.The fund intends to take both long and short positions in stocks chosen through a quantitatively-driven investment process. The funds portfolio managers apply a systematic, quantitative investment approach designed to identify and exploit relative misvaluations primarily within the U.S. stock market. Active investment decisions to take long or short positions in individual securities are driven by this quantitative investment process. The portfolio managers use a proprietary valuation model that identifies and ranks stocks based on a long-term relative valuation model that utilizes forward looking estimates of risk and return, an earnings sustainability model that gauges how well earnings forecasts are likely to reflect changes in future cash flows and a set of behavioral factors, including earnings revisions and share buy-backs. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Stocks Struggled in a Financial Crisis Slumping housing markets, rising unemployment and sharply lower consumer confidence exacerbated a downturn in the U.S. economy, giving rise to fears regarding a potentially deep and prolonged recession. Meanwhile, a credit crunch that began in 2007 developed into a global financial crisis, and challenging liquidity conditions in some credit markets nearly led to the collapse of the global banking system in September 2008. Government authorities intervened, pumping billions of dollars into the system to restore a degree of investor confidence.These efforts included the passage of theTroubled Asset Relief Program (TARP) by the U.S. Congress and unprecedented, coordinated reductions of short-term interest rates by central banks, including the Federal Reserve Board. As market conditions deteriorated, many highly leveraged institutional investors were forced to de-lever their portfolios, selling their more liquid investments to raise cash for margin calls and redemption requests.These developments triggered massive declines across all market sectors. The financials sector was particularly hard-hit, as several major financial institutions collapsed in September and October,requiring government bailouts. Quantitative Models Produced Mixed Results Our quantitative security selection process was rendered less effective during the reporting period by heightened market volatility and an apparent disregard of business fundamentals among risk-averse investors.The valuation factors on which our models heavily rely were relatively ineffective as inexpensively valued stocks simply got cheaper during the downturn. Certain behavioral factors considered by our models, especially analysts earnings revisions, failed to add value due to the lack of clarity in the outlooks for most companies. Although the fund successfully avoided most of the financial institutions that failed during the reporting period, a long position in American International Group was one of the more substantial detractors from the funds relative performance, as the global insurer was effectively nationalized by the U.S. government in October.An overweighted position in insurer Genworth Financial also hindered performance as the company encountered liquidity issues. 4 Retailer Bare Escentuals was hurt by disappointing earnings and reduced guidance from management regarding future results. Auto rental chain Hertz Global Holdings suffered amid reduced customer demand and pricing pressures. In the technology sector, networking and software company Ciena Corp. declined due to lower-than-expected quarterly earnings. The fund achieved better results from discount retailer Big Lots, where sales climbed as cash-strapped consumers turned to low-priced goods. An overweighted position in health care company Baxter International benefited performance when the company announced higher earnings. An underweighted position in electronics retailer Circuit City Stores fell sharply in anticipation of a bankruptcy filing, which occurred soon after the reporting periods end. Agribusiness giant Monsanto benefited from rising food prices during much of the reporting period. Finally, a short position in retailer Dillards fared relatively well as investors worried about excessive debt, weakening consumer spending and the bankruptcy of a competitor. Finding Opportunities in a Distressed Market The burgeoning financial crisis appears to have punished many stocks more severely than warranted by their underlying business fundamentals, and we have identified a number of opportunities to establish long positions in healthy companies at historically attractive prices. In our judgment, the fund is well positioned to benefit from a return to fundamentals among investors when the current crisis abates. November 17, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2010. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: BLOOMBERG L.P.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Russell 1000 Growth Index is a widely accepted, unmanaged large-cap index that measures the performance of those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C, Class I and Class T shares of Dreyfus 130/30 Growth Fund on 10/18/07 (inception date) to a $10,000 investment made in the Russell 1000 Growth Index (the Index) on that date. For comparative purposes, the value of the Index on 10/31/07 is used as the beginning value on 10/18/07. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account the maximum initial sales charges on Class A shares and Class T shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged large-cap index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/08 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 10/18/07 (44.37)% (43.22)% without sales charge 10/18/07 (40.98)% (39.91)% Class C shares with applicable redemption charge  10/18/07 (42.05)% (40.38)% without redemption 10/18/07 (41.46)% (40.38)% Class I shares 10/18/07 (40.82)% (39.75)% Class T shares with applicable sales charge (4.5%) 10/18/07 (43.80)% (42.67)% without sales charge 10/18/07 (41.14)% (40.07)% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus 130/30 Growth Fund from May 1, 2008 to October 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2008 Class A Class C Class I Class T Expenses paid per $1,000  $ 14.90 $ 17.43 $ 14.02 $ 16.06 Ending value (after expenses) $669.70 $666.70 $670.30 $668.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2008 Class A Class C Class I Class T Expenses paid per $1,000  $ 17.91 $ 20.96 $ 16.86 $ 19.31 Ending value (after expenses) $1,007.29 $1,004.22 $1,008.35 $1,005.88  Expenses are equal to the funds annualized expense ratio of 3.55% for Class A, 4.16% for Class C, 3.34% for Class I and 3.83% for Class T, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2008 Common Stocks132.9% Shares Value ($) Computers7.2% Apple 270 a,b 29,049 International Business Machines 378 b 35,143 Microsoft 3,630 b 81,058 Consumer Discretionary18.7% Big Lots 1,074 a,b 26,238 Coach 418 a,b 8,611 Comcast, Cl. A 337 5,311 DIRECTV Group 186 a,b 4,072 Eastman Kodak 741 b 6,802 Expedia 200 a 1,902 GameStop, Cl. A 270 a,b 7,395 Gap 1,970 b 25,492 Genuine Parts 600 b 23,610 Guess? 1,000 b 21,770 H & R Block 140 2,761 Harman International Industries 50 b 919 Interpublic Group of Cos. 699 a,b 3,628 Liberty Global, Cl. A 900 a,b 14,841 Liz Claiborne 650 5,298 McDonalds 1,150 b 66,620 News, Cl. A 250 2,660 NIKE, Cl. B 150 8,645 Omnicom Group 1,100 b 32,494 Polo Ralph Lauren 84 b 3,962 Priceline.com 145 a,b 7,631 Service Corporation International 3,067 b 21,162 Snap-On 880 b 32,516 Tiffany & Co. 180 4,941 Time Warner 84 b 848 WABCO Holdings 408 7,495 Walt Disney 1,021 b 26,444 Wyndham Worldwide 600 b 4,914 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Staples15.2% Altria Group 685 b Anheuser-Busch 100 Avon Products 1,770 b Bare Escentuals 2,452 a,b Bunge 434 Central European Distribution 210 a ConAgra Foods 1,330 b General Mills 200 b H.J. Heinz 90 Kimberly-Clark 117 Lorillard 40 McCormick & Co. 950 b Philip Morris International 873 Safeway 900 b Sara Lee 2,939 b Wal-Mart Stores 670 b Walgreen 68 b Energy12.1% Cameron International 100 a Dresser-Rand Group 900 a,b Foundation Coal Holdings 100 b Massey Energy 821 b Murphy Oil 799 b National Oilwell Varco 149 a,b Noble Energy 100 b Occidental Petroleum 1,110 b Pioneer Natural Resources 600 b Plains Exploration & Production 281 a Quicksilver Resources 340 a Smith International 700 b Southwestern Energy 1,010 a,b Valero Energy 38 10 Common Stocks (continued) Shares Value ($) Financial10.0% Allied Capital 600 b 4,380 Arch Capital Group 100 a 6,975 Assurant 20 b 509 Astoria Financial 1,150 21,873 Charles Schwab 2,500 b 47,800 Erie Indemnity, Cl. A 171 6,359 Genworth Financial, Cl. A 1,940 b 9,390 Goldman Sachs Group 19 1,758 Hartford Financial Services Group 130 1,342 Hudson City Bancorp 1,036 19,487 IntercontinentalExchange 125 a 10,695 Loews 318 10,561 Moodys 400 b 10,240 Morgan Stanley 29 507 Nasdaq OMX Group 355 a,b 11,523 Northern Trust 43 2,421 NYSE Euronext 500 b 15,090 Prudential Financial 200 b 6,000 Simon Property Group 100 b 6,703 Torchmark 108 4,511 XL Capital, Cl. A 400 b 3,880 Health Care19.7% Allergan 129 5,117 Applied Biosystems 70 2,158 Baxter International 930 b 56,255 Becton, Dickinson & Co. 100 6,940 Biogen Idec 125 a 5,318 Bristol-Myers Squibb 2,590 b 53,224 Celgene 192 a,b 12,338 CIGNA 870 b 14,181 Endo Pharmaceuticals Holdings 1,338 a,b 24,753 Genentech 192 a 15,924 Genzyme 100 a,b 7,288 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Gilead Sciences 200 a Humana 309 a Medtronic 1,120 b Merck & Co. 271 b Pfizer 1,320 b St. Jude Medical 1,150 a,b Watson Pharmaceuticals 757 a,b WellCare Health Plans 619 a,b WellPoint 560 a,b Industrial16.4% Cooper Industries, Cl. A 1,060 b Corporate Executive Board 600 b CSX 631 Cummins 61 FedEx 98 b First Solar 103 a,b Flowserve 212 Fluor 150 Foster Wheeler 200 a General Dynamics 517 Goodrich 582 b Honeywell International 250 b Hubbell, Cl. B 93 b Jacobs Engineering Group 534 a Kirby 699 a,b L-3 Communications Holdings 252 b Manitowoc 700 b Northrop Grumman 200 b Oshkosh 600 Pitney Bowes 100 b Precision Castparts 117 b Tyco International 850 b Union Pacific 295 United Parcel Service, Cl. B 65 Waste Management 100 b 12 Common Stocks (continued) Shares Value ($) Information Technology24.4% Adobe Systems 1,266 a,b 33,726 Automatic Data Processing 1,270 b 44,386 BMC Software 1,400 a,b 36,148 Brocade Communications Systems 3,418 a 12,886 CA 2,330 b 41,474 Cisco Systems 1,899 a,b 33,745 Corning 200 2,166 Google, Cl. A 10 a 3,594 Hewlett-Packard 2,350 b 89,958 Integrated Device Technology 1,945 a 12,370 Intel 3,200 b 51,200 JDS Uniphase 2,000 a,b 10,920 Juniper Networks 785 a 14,711 MEMC Electronic Materials 740 a,b 13,601 National Instruments 300 b 7,620 National Semiconductor 884 b 11,642 NCR 1,611 a 29,449 Oracle 500 a 9,145 Sohu.com 439 a 24,119 Trimble Navigation 20 a 411 Visa, Cl. A 79 4,373 WebMD Health, Cl. A 116 a,b 2,593 Xerox 190 b 1,524 Materials8.0% Air Products & Chemicals 400 b 23,252 Airgas 300 b 11,508 AK Steel Holding 110 b 1,531 Alcoa 200 2,302 CF Industries Holdings 135 8,665 International Paper 1,026 b 17,668 Monsanto 670 b 59,617 Mosaic 472 b 18,602 Newmont Mining 342 b 9,008 Rohm & Haas 49 3,447 Terra Industries 153 3,364 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Materials (continued) United States Steel 50 1,844 Telecommunication Services.9% CenturyTel 100 2,511 Qwest Communications International 329 b 941 Windstream 1,868 14,029 Utilities.3% DPL 144 3,285 NRG Energy 100 a,b 2,325 Reliant Energy 112 a 588 Total Investments (cost $3,801,150) 132.9% Liabilities, Less Cash and Receivables (32.9%) Net Assets 100.0% a Non-income producing security. b Partially held by a broker as collateral for open short positions. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 24.4 Financial 10.0 Health Care 19.7 Materials 8.0 Consumer Discretionary 18.7 Computers 7.2 Industrial 16.4 Telecommunication Services .9 Consumer Staples 15.2 Utilities .3 Energy 12.1  Based on net assets. See notes to financial statements. 14 STATEMENT OF SECURITIES SOLD SHORT October 31, 2008 Common Stocks32.9% Shares Value ($) Consumer Discretionary4.2% Abercrombie & Fitch, Cl. A 140 4,054 Clear Channel Outdoor Holdings, Cl. A 2,999 a 18,714 Gentex 773 7,412 Meredith 774 14,992 Office Depot 6,827 a 24,577 OfficeMax 115 926 Sherwin-Williams 175 9,959 Starwood Hotels & Resorts Worldwide 214 4,824 Consumer Staples2.3% Clorox 177 10,763 Del Monte Foods 1,550 9,781 Estee Lauder, Cl. A 94 3,388 Hormel Foods 787 22,241 Energy2.2% Anadarko Petroleum 300 10,590 BJ Services 100 1,285 Continental Resources 356 a 11,531 Hercules Offshore 1,284 a 9,360 Rowan 229 4,154 Southern Union 390 6,716 Financial4.6% Cincinnati Financial 466 12,112 City National 100 5,353 Fidelity National Financial, Cl. A 1,470 13,245 First American 590 12,042 Janus Capital Group 281 3,299 Lazard, Cl. A 180 5,430 Legg Mason 528 11,716 Old Republic International 2,910 26,801 T Rowe Price Group 101 3,994 The Fund 15 STATEMENT OF SECURITIES SOLD SHORT (continued) Common Stocks (continued) Shares Value ($) Health Care6.1% Barr Pharmaceuticals 35 a Cooper 850 DaVita 390 a ImClone Systems 70 a King Pharmaceuticals 879 a Sepracor 896 a UnitedHealth Group Zimmer Holdings 609 a Industrial6.5% Con-way 205 Donaldson 346 Gardner Denver 500 a Graco 903 IDEX 235 Iron Mountain 1,216 a JB Hunt Transport Services 500 Masco 531 Pentair 128 Robert Half International 783 Timken 243 Information Technology3.3% ADC Telecommunications 778 a Cadence Design Systems 2,256 a Cognizant Technology Solutions, Cl. A 143 a Compuware 300 a Ingram Micro, Cl. A 535 a 16 Common Stocks (continued) Shares Value ($) Information Technology (continued) International Rectifier 143 a 2,208 Lam Research 351 a 7,849 Molex 1,195 17,220 Novellus Systems 905 a 14,299 Materials3.6% Dow Chemical 200 5,334 Eagle Materials 347 6,145 Hercules 120 2,017 Scotts Miracle-Gro, Cl. A 1,100 28,732 Weyerhaeuser 800 30,576 Telecommunication Services.1% Sprint Nextel 648 Total Securities Sold Short (proceeds $886,182) 32.9% a Non-income producing security. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES October 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Receivable for investment securities sold Receivable from broker for proceeds on securities sold short Dividends receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) Securities sold short, at value (proceeds $886,182)See Statement of Securities Sold Short Payable for investment securities purchased Due to Broker Dividends payable on securities sold short Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments and securities sold short Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class T Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended October 31, 2008 Investment Income ($): Income: Cash dividends 51,144 Interest 19,658 Total Income Expenses: Management feeNote 3(a) 23,874 Legal fees 84,018 Auditing fees 38,773 Interest on securities sold short 25,260 Registration fees 16,609 Dividends on securities sold short 10,031 Custodian feesNote 3(d) 7,935 Shareholder servicing costsNote 3(d) 7,524 Prospectus and shareholders reports 5,638 Distribution feesNote 3(c) 2,897 Trustees fees and expensesNote 3(b) 1,250 Loan commitment feesNote 2 1 Miscellaneous 10,364 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (153,915) Lessreduction in fees due to earnings creditsNote 1(b) (553) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments: Long transactions (674,924) Short sale transactions 206,339 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and securities sold short (889,263) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CASH FLOWS Year Ended October 31, 2008 Cash Flows from Operating Activities ($): Purchases of portfolio securities Proceed from sales of portfolio securities Proceeds from securities sold short Dividends received Interest received Interest and dividends paid Operating expenses paid Paid from The Dreyfus Corporation Cash Flows from Financing Activites ($): Paid-in-capital Cash at beginning of period Cash at end of period Reconciliation of Net Increase in Net Assets Resulting from Operations to Net Cash Provided by Operating Activities Net Decrease in Net Assets Resulting from Operations Adjustments to reconcile net increase in net assets resulting from operations to net cash provided by operating activities ($): Purchases of portfolio securities Proceeds from sales of portfolio securities Proceeds from securities sold short Increase in interest and dividends payable on securities sold short Increase in accrued operating expenses Decrease in prepaid expenses Increase in Due to The Dreyfus Corporation Net realized gains on investments Net unrealized depreciation on investments Decrease in dividends and income receivable Net Cash Provided by Operating Activities See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2008 2007 a Operations ($): Investment (loss)net (8,904) (816) Net realized gain (loss) on investments (468,585) 25 Net unrealized appreciation (depreciation) on investments (889,263) (6,127) Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 303,506 2,207,564 Class C Shares 144,341 300,000 Class I Shares 11,206 300,000 Class T Shares  300,000 Cost of shares redeemed: Class A Shares (122,167)  Class C Shares (49,389)  Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 3,100,646  End of Period Capital Share Transactions (Shares): Class A Shares sold 28,213 176,661 Shares redeemed (11,203)  Net Increase (Decrease) in Shares Outstanding Class C Shares sold 13,472 24,000 Shares redeemed (5,271)  Net Increase (Decrease) in Shares Outstanding Class I Shares sold Class T Shares sold  a From October 18, 2007 (commencement of operations) to October 31, 2007. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net b c Net realized and unrealized gain (loss) on investments Total from Investment Operations Net asset value, end of period Total Return (%) d e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f Ratio of net expenses to average net assets f Ratio of net investment (loss) to average net assets f Portfolio Turnover Rate e Net Assets, end of period ($ x 1,000) a From October 18, 2007 (commencement of operations) to October 31, 2007. b Based on average shares outstanding at each month end. c Amount represents less than $.01. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 22 Year Ended October 31, Class C Shares 2008 2007 a Per Share Data ($): Net asset value, beginning of period 12.47 12.50 Investment Operations: Investment (loss)net b (.10) (.01) Net realized and unrealized gain (loss) on investments (5.07) (.02) Total from Investment Operations (5.17) (.03) Net asset value, end of period 7.30 12.47 Total Return (%) c (41.46) (.24) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 9.13 26.52 e Ratio of net expenses to average net assets 3.52 2.35 e Ratio of net investment (loss) to average net assets (.99) (1.38) e Portfolio Turnover Rate 77.50 .12 d Net Assets, end of period ($ x 1,000) 235 299 a From October 18, 2007 (commencement of operations) to October 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net b,c Net realized and unrealized gain (loss) on investments Total from Investment Operations Net asset value, end of period Total Return (%) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e Ratio of net investment income (loss) to average net assets e Portfolio Turnover Rate d Net Assets, end of period ($ x 1,000) a From October 18, 2007 (commencement of operations) to October 31, 2007. b Based on average shares outstanding at each month end. c Amount represents less than $.01. d Not annualized. e Annualized. See notes to financial statements. 24 Year Ended October 31, Class T Shares 2008 2007 a Per Share Data ($): Net asset value, beginning of period 12.47 12.50 Investment Operations: Investment (loss)net b (.05) (.00) c Net realized and unrealized gain (loss) on investments (5.08) (.03) Total from Investment Operations (5.13) (.03) Net asset value, end of period 7.34 12.47 Total Return (%) d (41.14) (.24) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 8.46 26.02 f Ratio of net expenses to average net assets 3.01 1.85 f Ratio of net investment (loss) to average net assets (.49) (.88) f Portfolio Turnover Rate 77.50 .12 e Net Assets, end of period ($ x 1,000) 176 299 a From October 18, 2007 (commencement of opertions) to October 31, 2007. b Based on average shares outstanding at each month end. c Amount represents less than $.01. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus 130/30 Growth Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering seven series, as of October 31, 2008, including the fund. The funds investment objective seeks capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), an affiliate of BNY Mellon, serves as the funds sub-Investment adviser. At a meeting of the funds Board of Trustees held on July 24, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier 130/30 Growth Fund to Dreyfus 130/30 Growth Fund. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus is the distributor of the funds shares.The fund is authorized to issue an unlimited number of shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class T. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or service fee. Class A shares are sold with a front-end sales charge, while Class C shares are subject to a contingent deferred sales charge (CDSC). Class I shares are sold primarily to bank trust departments and other financial service providers (includingThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), act- 26 ing on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or service fees. Class I shares are offered without a front-end sales charge or CDSC. Class T shares are subject to a sales charge imposed at the time of purchase and bear distribution and service fees. Each class of shares has identical rights and privileges, except with respect to distribution and service fees, the allocation of certain transfer agency costs and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2008, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 168,000 Class A shares and 24,000 in each of Class C, Class I and Class T shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sale price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is avail- The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) able. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management does not believe that the application of this standard will have a material impact on the financial statements of the fund. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
